DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 20 in the reply filed on 06/10/2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022.

Response to Amendment	
	The amendment filed 06/10/2022 has been entered. Claims 1-20 remain pending in this application. Claims 12-19 are withdrawn.

Claim Objections
	Claim 4 is objected to because of the following informalities:  
Claim 4, ln. 2 should read ---with [[head]] heat conducting property.---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “wherein the one or more flaps are disposed on opposite sides of the flexible pad.” It is unclear how the flexible contact pad comprising one flap can be disposed on opposite sides of the flexible pad.
	Claim 7 is also rejected due to dependency on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badawi et al. (Pub. No.: US 2017/0087009 A1).
	Regarding claim 20, Badawi discloses (fig. 3C) an eyepatch (treatment strip 10) for inducing drug to mix in a patient’s vitreous humor (diffusion, directed delivery, or release of one or more pharmaceutical, biological or chemical agents in combination with heating ¶ 0029, ln. 1-5, heating transmitted to anterior vitreous ¶ 0118, ln. 1-7), the eye patch comprising:
	A heat transfer pad (heating layer 36) configured to transfer heat to or from the eye (¶ 0131, ln. 8-15); and
	A control module (controller 37 and sensor 39) electronically coupled to the heat transfer pad for controlling one or more heat transfer elements disposed on the heat transfer pad (¶ 0133, ln. 10-13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi et al. (Pub. No.: US 2017/0087009 A1) in view of Seo et al. (Pub. No.: US 2020/0078212 A1). 
	Regarding claim 1, Badawi discloses (fig. 3C, 21) a medical apparatus (treatment strip 10 fig. 3C, treatment strips 210, 212, 214, 216 fig. 21) to induce drug mixing (¶ 0029) comprising:
	A plurality of flexible contact pads (contact layer 34, fig. 3C, treatment strips 210, 212, 214, 216 each comprise a flexible contact pad) configured to be placed onto an eye of a patient (see fig. 21); 
	A plurality of heat transfer elements disposed on each of the flexible contact pads (heating layer 36, see treatment strips 210, 212, 214, 216 which comprise plurality of heat transfer elements) configured to transfer heat out of or into the flexible pad (¶ 0131, ln. 8-15);
	A control module (controller 37 and sensor 39) electronically coupled to the heat transfer elements for controlling the temperature of each heat transfer element (¶ 0133, ln. 10-13). 
	Badawi fails to disclose wherein the plurality of heat transfer elements are disposed on the flexible contact pad. 
	Seo teaches (fig. 8) a medical apparatus (skin care heating patch 400) configured to transfer heat to an eye of a patient (¶ 0142) and thus in the same field of endeavor comprising a plurality of heat transfer elements (heating portion 130) disposed on a flexible contact pad (cover member 142, ¶ 0087m kb, 103) (see fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of flexible contact pads of each including a plurality of heating elements disposed on each of the flexible contact pads Badawi such that it is a single contact pad and the plurality of heat transfer elements are disposed on the flexible contact pad, as taught by Seo in order to provide easier application of the apparatus to the patient as opposed to Badawi which would require individual placement of each treatment strip. 
	Regarding claim 2, Badawi discloses wherein the plurality of heat transfer elements comprises four heat transfer elements (see fig. 21, treatment strips 210, 212, 214, 216 each comprise one heat transfer element).
	Regarding claim 3, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Badawi such that the plurality of heat transfer elements are disposed on the flexible contact pad of Seo. Badawi discloses (fig. 21) wherein the four heat transfer elements are disposed at four quadrants (see fig. 21). Thus, Badawi in view of Seo teach wherein the four heat transfer elements are disposed at four quadrants of the flexible contact pad.  
	Regarding claim 4, Badawi in view of Seo fail to teach wherein the flexible contact pad comprises a silicone pad with heat conducting property. 
	Seo teaches wherein the contact pad comprises a silicone pad with heat conducting property (¶ 0086, ln. 1-5, heat is transferred through the patch ¶ 0100, ln. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible contact pad of Badawi in view of Seo such that it comprises a silicone pad with heat conducting property, as taught by Seo, as such materials are suitable for supporting heat transfer elements. 
	Regarding claim 5, Badawi in view of Seo fail to teach wherein the flexible contact pad comprises one or more flaps extending outward. 
	Seo teaches (fig. 14) an embodiment wherein the flexible contact pad (cover member 240) comprises one or more flaps (see connecting part 342c and second part 342b) extending outward (see fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible contact pad of Badawi in view of Seo such that it comprises one or more flaps extending outward, as taught by Seo, in order to increase an adhesive force of the apparatus to the patient (Seo ¶ 0144). 
	Regarding claim 6, as discussed above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible contact pad of Badawi in view of Seo such that it includes the one or more flaps of Seo. Seo further teaches (fig. 14) wherein the one or more flaps are disposed on opposite sides of the flexible pad (see fig. 14). 
	Regarding claim 7, Badawi discloses (fig. 3C) wherein the flexible contact pad comprises an adhesive layer (32) on a surface opposite of the plurality of heat transfer elements (see fig. 3C).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more flaps of Badawi in view of Seo such that they comprise an adhesive, as taught by Badawi, in order to allow for placement direct against the skin surface (Badawi ¶ 0130, ln. 7-9).
	Regarding claim 8, Badawi discloses (fig. 39) wherein the control module is configured to independently control a heat transfer characteristic of each heat transfer element (in one example, the control module is configured to heat one or more of the strips of one or both of the treatment strip assemblies ¶ 0177, ln. 15-18). 
	Regarding claim 9, Badawi discloses wherein the control module is configured to create a temperature difference between a heat transfer pad and an adjacent area of the eye (the apparatus is heated, thus creating a temperature difference (¶ 0046, ln. 5). 
	Regarding claim 10, Badawi discloses that the control module is configured to be heated to a temperature between 41 and 43 degrees Celsius (¶ 0046, ln. 1-5). The average body temperature is 37 degrees Celsius. Thus, Badawi discloses a temperature difference of 4 to 6 degrees Celsius between the heat transfer pad and the adjacent area of the eye which falls within the claimed range of 2.5 to 12.5 degrees Celsius between the heat transfer pad and the adjacent area of the eye.
	“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (see MPEP §2131.03.I).
	Regarding claim 11, Badawi in view of Seo fail to teach wherein the control module is configured to activate only the heat transfer element at a lower quadrant of the flexible pad.  
	However, Badawi discloses wherein the control module is configured to activate only one of the heat transfer elements (in one example, the control module is configured to heat one or more of the strips of one or both of the treatment strip assemblies ¶ 0177, ln. 15-18). Bawdi further discloses embodiments where it is desirable for heat to be applied to only the lower eyelid depending on the desired treatment (see fig. 8, ¶ 0025, ln. 25).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control module of Badawi in view of Seo such that it is configured to activate only the heat transfer element at a lower quadrant of the flexible pad, in order to allow the apparatus to be configured for desired treatments (Badawi ¶ 0025). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duan (Pub. No.: US 2020/0170833 A1) discloses an apparatus for applying heat to the eye. Grant et al. (Pub. No.: US 2020/0129327 A1) discloses an apparatus for applying heat to the eye. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781